Worden, J.
Action by Stewart against the appellants, to foreclose a mortgage. Judgment for the plaintiff, foj $2,317.64.
11. O. Gregory, for the appellant.
D. Mace, for the appellee.
Two questions are raised: 1. Was the term of Court at which judgment was rendered authorized by law? 2. the Court jurisdiction of the amount?
The Court was held on Monday, December 3,1860, in pursuance of § 15 of the act fixing the time of holding the Courts of Common Pleas, &c. Acts 1859, p. 84.
As this act did not take effect until Oc’ober, 1860, it is claimed that no Court -could be held in December of that year, inasmuch as the statute names the times in the order of “March” “June” and “December? We are not inclined to adopt the construction contended for. It seems to us that the law authorized a term to be held in December following the time when the act took effect, although that term was the last named in the section fixing the terms of the Court-. We see no sufficient reason for supposing that the'Legislature intended á hiatus in the terms, from the time that act took effect until the next March. The term of the Court was, as we think, authorized by the statute.
That the Court had jurisdiction of the amount, has been settled in several cases. Vide Lintz v. Hoyt et al., at the present term.
Per Guriam. — The judgment is affirmed, with 3 per cent, damages and costs.